10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 1 of 47

FILED

MATTHEW D. MULLER

1684 Decoto Road. #274
Union City, CA 94587 APR 17 2019
LERK, U.S. DISTRICT COURT
In Pro Per EASTERN DISTRICT OF CALIFORNIA
ov" m

DEPUTY CLERK

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

PEOPLE OF THE STATE OF CALIFORNIA, No. 2:15-cr-00205-TLN-EFB

Respondent, MOVANT?’S MOTION TO STAY
y PROCEEDINGS FOR 90 DAYS
MATTHEW DANIEL MULLER,
Movant.

 

1. INTRODUCTION

The Movant Matthew Muller respectfully requests that the Court stay proceedings in this matter
for 90 days. The requested stay is needed for Mr. Muller to seek counsel and respond to misconduct by
his former attorney affecting these proceedings. Itis also needed to respond to newly discovered evidence
that prosecutors intercepted and withheld a key letter from Movant to his family that would likely have

resulted in a change of plea. The requested stay will not prejudice the Government.

II. PROCEDURAL POSTURE
The movant submitted his motion to vacate sentence to U.S. Penitentiary Tucson officials for

mailing on March 30, 2018. (ECF No. 61.) The Court granted Mr. Muller in forma pauperis status on

MOVANT’S MOTION To STAY
PROCEEDINGS For 90 DAYS People v. Muller

 

 

 

 
10

11

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 2 of 47

July 18, 2018. (ECF No. 65.) On March 4, 2019, the Court dismissed the motion to vacate in part and
ordered the Government to respond to Grounds 12(e) and 13 of the motion within 60 days. (ECF No.91.)
The Court ordered Movant’s trial counsel to file a declaration responding to allegations of deficient
performance within 60 days. (/d.) The court denied Movant’s second request for appointment of counsel.

(Id)

1. RELEVANT FACTS

In February of this year, trial counsel Thomas Johnson and Kristy Horton were served subpoenas
requiring them to produce Movant’s client file. Exhibit A (Declaration of Matthew Muller). Trial
counsel had evaded repeated requests for the file from Movant and two attorneys representing him in his
state case, involving the same alleged conduct as this matter. /d.

Mr. Johnson mailed a large box of documents to the state court in response to the subpoena. It
was transferred to Movant’s detention facility, then opened and its contents photographed with Movant
present per standard facility procedure. /d. Files inside the box were haphazardly assembled. Mr. Muller
located a file folder containing copies of letters he had mailed to his family while detained in Alameda
and Sacramento counties. The letters contained various annotations and were accompanied by notes
indicating they had been reviewed in the course of creating a document responding to the instant motion
to vacate. Id. Also included and notated was a print-out of messages Movant sent his family in 2018 via
the federal prison inmate e-mail system. /d.

Neither Mr. Muller nor his family ever provided trial counsel with these documents. Exhibits A-
D (declaration and affidavits from Movant and his family). Movant knows of no source besides the U.S.
Attomey’s Office likely to have obtained Mr. Muller’s letters and messages from both state and federal
detention facilities. The content of notes and annotations reflects sharing of Movant’s confidential
information between trial counsel and prosecutors. The file folder containing the documents appears to

have been inadvertently enclosed in the box of papers. Exhibit A.

MOVANT’S MOTION To STAY
PROCEEDINGS For 90 Days People v. Muller

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 3 of 47

Also in the folder was an original letter written by Movant shortly after he pleaded guilty in 2016.
2 || Mr. Muller submitted the stamped, addressed letter to jail deputies for mailing, but Movant’s family

3 |! confirms they never received any such letter nor a copy. Exhibits A-C. The letter disclosed that Mr.

* |] Muller was having serious cognitive difficulties at the time he pleaded guilty. Exhibit E (relevant portion
5

of letter; the full letter includes personal information Movant does not wish to publish). Mr. Muller
6
5 confides to his parents in the letter: “This may be difficult to hear, but I believe 100% that the actual

circumstances for my case meet the federal standard for ‘not guilty by reason of insanity.”” Mr. Muller
9 || stated that nonetheless, he pleaded guilty because he believed it best for Aaron Quinn and Denise Huskins,

10 |! among other reasons. Id.

11 oo. . . .
Due to the sudden change in trial counsel’s advice and recommendation of a guilty plea, Mr.

12
Muller’s parents had not had an opportunity to speak with him in detail about the matter. Exhibits A-C.

13

14 Mr. Muller’s parents were concerned about their son’s well-being and capacity to make sound decisions

15 || at that time. However, they relied on Mr. Johnson’s representations that Movant had no viable mental

16 || defense. /d.

17
8 IV. TRIAL COUNSEL’S THREATS TO MOVANT AND HIS FAMILY
19 Since the time Mr. Muller filed his § 2255 motion and disclosed trial counsel’s deficient

20 || performance, Tom Johnson has campaigned Movant and his family to withdraw the motion. When Mr.

 

21 1! Muller would not, Johnson resorted to threats. Exhibits A through D are three affidavits and a declaration
” describing what amounts to eh extortion of Movant’s family by Tom Johnson.

' Trial counsel initially convinced Mr. Muller’s parents that their son was exercising poor judgement
35 and would cause himself harm unless they could convince him to withdraw his motion. /d. Movant’s

26 || parents trusted in Mr. Johnson and lobbied Movant to drop the motion. When their efforts did not succeed,

27 || Johnson told them “I know Matthew’s deepest, darkest secrets,” and made it clear he would reveal them

28 |! if the motion was not withdrawn. Id.

MOVANT’S MOTION To STAY
PROCEEDINGS FoR 90 Days People v. Muller

 

 

 

eee

 
10

11

12

13

i4

16

7

18

19

20

2]

22

23

24

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 4 of 47

At the same time Johnson threatened Mr. Muller’s family with the release of secrets about Mr.
Muller, he threatened Mr. Muller with the release of secrets about his family. Johnson intimated that he
had learned compromising information about Mr. Muller’s family that he would be forced to make public
if the claim against him was not dropped. Exhibit A. Tom Johnson would not disclose what the
information was or why he would be forced to publicize it. Mr. Muller and his family tried to determine
which of them might be hiding something. They eventually decided that by chance or design, Johnson
had turned the family against each other with intimations of secrets that did not exist. Id.

Mr. Johnson’s threats are only the most serious branch of a broader course of conduct involving

other unethical acts. It is expected those matters will be raised in a more comprehensive future filing.

V. PROSECUTORIAL MISCONDUCT

The prosecution’s misconduct in this matter has risen to a level that affects the fundamental
fairness of the proceedings — as to both the trial phase and this postconviction motion.

The U.S. Attorney’s Office appears to have intercepted and strategically withheld a key letter from
Mr. Muller to his family. There is a substantial likelihood the information in the letter would have spurred
an intervention by Movant’s parents. See Exhibits A - C. That in turn could result in a change of plea,
which presumably is exactly why prosecutors concealed the letter.

In the course of litigating his state criminal matter, Mr. Muller has learned of other probable
subterfuge by prosecutors. AUSA Matthew Segal knew of material unlawful conduct by officers who
connected Mr. Muller to this case. The 90-day stay is requested in part to further develop proof of that
matter. Mr. Muller also learned that AUSA Segal discussed his prosecution of this matter with the
presiding judge in Mr. Muller’s related state case. The judge advised that he steered the conversation
away from any substantive discussion. Exhibit A (Movant is uncertain whether this conversation
occurred before or after the judge’s assignment to the case. In any event, the judge’s disclosure indicated

Mr. Segal either knew the judge was or could soon become the presiding judge.) There is also evidence

MOoVANT’S MOTION TO STAY
PROCEEDINGS For 90 Days People v. Muller

 

 

 
10

1]

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 5 of 47

Mr. Segal coordinated with a private attorney hired by the Aaron Quinn and Denise Huskins to appear at
Movant’s sentencing hearing and attempt to present arguments. Mr. Segal had already vitiated Movant's
plea agreement by failing in his written submissions to argue for a 40-year sentence under the Guidelines.
He sought to further circumvent the plea argument through his cooperation with a private prosecutor who

would argue for a life sentence.

VI. CIRCUMSTANCE WARRANT A 90-DAY STAY FOR MOVANT TO SEEK COUNSEL

Mr. Muller has been unsuccessful in his requests for appointed counsel, and now asks for time to
marshal resources and seek retained counsel. Those resources continue to be exhausted by expenses in
his pending state case. However, Movant will prioritize this matter. Without counsel he is unlikely to
prevail against the coordinated efforts of the Government and his former attorney. This case carries an
effective life sentence. The outcome of the state case is irrelevant if Movant’s 40-year term of
imprisonment stands.

In deciding whether to grant a stay, courts balance the hardship and inequity that the requesting
party will suffer if forced to proceed, the prejudice to the opposing party, and the orderly administration
of justice. CMAX, Inc. v. Hall, 300 F. 3d 265, 268 (9th Cir. 1962). As set forth above, Mr. Muller faces
serious hardship, inequity, and an effective life sentence if forced to proceed without the opportunity to
obtain counsel. Further, trial of Movant’s state court charges is expected to begin soon. Exhibit F (state
court hearing schedule; April 9 trial date has been vacated pending discovery matters). Disclosure of
Movant’s privileged information is likely to prejudice him at trial.

The Government faces no hardship from a stay, and indeed has recently requested and received
multiple extensions of filing deadlines. The brief pause in proceedings will not affect the orderly
administration of justice.

Hf

Mf

Nn

MOVANT’S MOTION To Stay
PROCEEDINGS For 90 DAYS People v. Muller

 

 

 
10

11

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 6 of 47

WHEREFORE the Court should grant the requested 90-day stay of proceedings.

Respectfully submitted,

a ce. (Mf
Dated: April 17, 2019 Signed: i

Matthew D. Muller, /n Pro Per

MOVANT’S MOTION To STAy
PROCEEDINGS For 90 Days People v. Muller

 

 

 
10

il

12

13

14

16

17

18

19

20

21

22

23

24

26

27

28

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 7 of 47

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

PEOPLE OF THE STATE OF CALIFORNIA, No. 2:15-cr-00205-TLN-EFB

Respondent, [PROPOSED] ORDER GRANTING STAY
Vv.
MATTHEW DANIEL MULLER,

Movant.

 

 

 

Having reviewed and considered the Movant’s Motion to Stay Proceedings, and good cause
appearing, IT IS HEREBY ORDERED THAT:

1. The Court’s Order (ECF No. 91) directing the Government to file a response to Grounds
12(e) and 13 of the Movant’s motion to vacate sentence (ECF No. 61) is stayed to and including July 16,
2019. The Government is ordered to file its response within 30 days of the expiration of the above stay,
not later than August 15, 2019.

2. The Court’s Order (ECF No. 91) directing the Government to file an opposition or
statement of nonopposition to the motion to amend (ECF No. 75) is stayed to and including July 16, 2019.
The Government is ordered to file its opposition or statement of nonopposition within 15 days of the

expiration of the above stay, not later than July 31, 2019.

ORDER GRANTING STAY People v. Muller

 

 

 
10

ll

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 8 of 47

3. The Court’s Order (ECF No. 91) directing Movant’s trial counsel to file a declaration in

response to the motion to vacate sentence (ECF No. 61) is stayed until further order of the Court.

 

Dated: Signed:
Hon. Troy L. Nunley
United States District Judge

ORDER GRANTING STAY People v. Muller

 

 

 
10

1]

12

13

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 9 of 47

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

PEOPLE OF THE STATE OF CALIFORNIA, No. 2:15-cr-00205-TLN-EFB

Respondent, [PROPOSED] ORDER GRANTING STAY

V.
MATTHEW DANIEL MULLER,

Movant.

 

 

 

Having reviewed and considered the Movant’s Motion to Stay Proceedings, and good cause
appearing, IT IS HEREBY ORDERED THAT:

1. The Court’s Order (ECF No. 91) directing the Government to file a response to Grounds
12(e) and 13 of the Movant’s motion to vacate sentence (ECF No. 61) is stayed to and including July 16,
2019. The Government is ordered to file its response within 30 days of the expiration of the above stay,
not later than August 15, 2019.

2. The Court’s Order (ECF No. 91) directing the Government to file an opposition or
statement of nonopposition to the motion to amend (ECF No. 75) is stayed to and including July 16, 2019.
The Government is ordered to file its opposition or statement of nonopposition within 15 days of the

expiration of the above stay, not later than July 31, 2019.

ORDER GRANTING STAY People v. Muller

 

 

 
10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 10 of 47

3. The Court’s Order (ECF No. 91) directing Movant’s trial counsel to file a declaration in

response to the motion to vacate sentence (ECF No. 61) is stayed until further order of the Court.

 

Dated: Signed:
Hon. Edmund F. Brennan
U.S. Magistrate Judge

ORDER GRANTING STAY People v. Muller

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 11 of 47

Exhibit A

Declaration of Matthew Muller

 

 
10

1]

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 12 of 47

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

PEOPLE OF THE STATE OF CALIFORNIA, No. 2:15-cr-00205-TLN-EFB

Respondent, DECLARATION OF
y MATTHEW MULLER
MATTHEW DANIEL MULLER,
Movant.

 

 

 

I, Matthew Muller, declare:

1. I am the Movant in this matter and am making this declaration to describe recent
developments in my case. In light of these developments, I am requesting a 90-day stay to seek counsel.

2. I previously described how my former attorney Tom Johnson missed the deadline to notice
an insanity defense by over 20 weeks. Unknown to me and my family, the U.S. attorney filed a motion
to pretermit the defense based on the long overdue notice. A hearing was scheduled at which Mr. Johnson
would have had to explain himself,

3. Up until then, Mr. Johnson had told my family and me we were pursuing a mental defense.
Then he changed his advice rather suddenly. He told me the only way to avoid a life sentence was to
plead guilty. He said a mental defense would not work because my behavior was “just too organized.”
Due to poor mental health I did not care about my future. I just wanted to do what was best for everybody

because I had plans to kill myself eventually anyway.

DECLARATION OF MATTHEW MULLER People v. Muller

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 13 of 47

4. A year and a half later I had regained my health. My wife discovered the motion to
pretermit my mental defense. Mr. Johnson had left that out of the case file he sent me even though he
represented that it contained all documents filed by either party. Now we understood Mr. Johnson’s
sudden change of heart about my mental defense.

5. I filed for postconviction relief. Mr. Johnson quickly began lobbying me to withdraw the
motion, which pointed out his malfeasance. He told me that if I did not, he would have to “open [my]
file up to the prosecution.” It happened I knew the law well on that point and told Mr. Jonson that was
not true at all.

6. Mr. Johnson became more direct and suggested he would still have to share my information.
Moreover, he said he had learned things about my family while working on the case, and that these things
were in the file and would be revealed as well.

7. At the same time Mr. Johnson was threatening me that he would release information about
my family, he was threatening my family that he would release information about me. It caused a great
deal of confusion and mistrust in my family. There were events relating to my charges that were a known
quantity. But Mr. Johnson seemed to suggest there was some other compromising information. Nobody
knew who to believe and who might be hiding something.

8. Mr. Johnson’s conduct was so unexpected that it took my family a while to figure out what
was happening. And what was happening was that Mr. Johnson was committing extortion against us.
Even with a lawyer who had bungled a deadline and then covered it up at his client’s expense, you would
not expect criminal conduct. But that is exactly what Mr. Johnson was engaged in.

9. Worse, Mr. Johnson was targeting our family relationship and using it to control us. He
was not saying “do what I want or I am going to harm you.” He was saying “do what I want or I am
going to harm your loved one.” And what Mr. Johnson wanted was for me to give up my right of access

to the court. Because the truth would make him look bad.

DECLARATION OF MATTHEW MULLER People v. Muller

 

 

 
10

11

12

13

14

15

16

\7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 14 of 47

10. | Mr. Johnson has shown an ongoing willingness to misrepresent as needed to further his
interests. Most recently in my case, he lied on paper to a Superior Court judge about his availability to
testify. Mr. Johnson’s testimony was needed at an evidentiary hearing. He was duly subpoenaed. In
response, Mr. Johnson sént a letter directly to the judge’s chambers. It stated that he and his associate
Kristy Horton (also subpoenaed) were unavailable because they were both needed for a hearing before
Judge Shubb that was “expected to last all day.” on the same day as my afternoon hearing.

11. Due to the irregularity of an ex parte communication directly to chambers, the judge gave
me the letter. My wife followed up and learned that Mr. Johnson’s “all day” hearing only lasted until
11:55 am, and Judge Shubb had an afternoon calendar. Further, there is no record of Kristy Horton
appearing at the hearing. Both were told their testimony would be short, and they could testify anytime
between 1:30pm and 4:00pm at a court approximately 50 minutes from their office.

12. Asone might expect of an attorney, Tom Johnson’s untruths are sophisticated and difficult
to prove. Only when something unexpected happens, such as the judge handing me his ex parte letter,
does it become possible to see the deception.

13. Another such unexpected disclosure recently happened. After seeking my client file for a
year and receiving only part of it, my file was subpoenaed from Mr. Johnson through the court. (He and
Kristy Horton had deflected multiple requests from my attorney to forward the file voluntarily.) Mr.
Johnson finally sent the file. Included in one folder were some materials he likely did not intend to send.

14. The materials reflect that Mr. Johnson has been sharing documents and coordinating
directly with the U.S. Attorney’s Office to oppose my motion. Mr. Johnson appears to have been given
copies of many letters I wrote to my parents from jail, presumably collected by the U.S. Attorney’s Office.
The letters are highlighted and annotated.

15. The mark-up indicates that the letters have been mined for quotes that presumably will be

used to support whatever post hoc rationalization Mr. Johnson offers for dropping my mental defense.

Sad

DECLARATION OF MATTHEW MULLER People v. Muller

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 15 of 47

For example, Attachment 1 is a page from a letter I wrote to my parents from jail in 2015. No copy of it
was ever given to Mr. Johnson by my family or me, so the page most likely was provided by the US.
Attorney’s Office. I received the page with green mark-up pointing to a paragraph favorable to Mr.
Johnson. Attached was a post-it note flagging the excerpt as showing “Matt’s confidence in + respect
for Tom.”

16. Indeed at the time I wrote the letter, I had no reason to doubt Mr. Johnson. There is
additional relevant context: Mr. Johnson felt he was spending too much time answering questions from
my family. He asked me to encourage them to contact him less. This portion of the letter was my
diplomatic effort to do so, suggesting for example that my parents “read a book about the process. That
should familiarize you with a lot of it if you want to know what’s going on.” I further stated that “it will
help us a lot to manage that relationship [with Mr. Johnson] and keep him positive and enthusiastic about
the case.”

17. This was a nice way of saying that Mr. Johnson was getting annoyed with us and I was
worried it could hurt the case. That is a difficult nuance to bring out in response to what will likely be
presented in soundbite form as unmitigated praise for Mr. Johnson.

18. | Another passage is about a terrible experience I had at a psychiatric hospital I was sent to
from the jail, as well as my time in the acute psychiatric ward at Santa Rita Jail. They were very difficult
experiences. And that was due to the conditions there, which I understood then, and also because of my
mental state at the time, which I understand now. I had been left in empty cells with nothing but my
thoughts. One did not even have a toilet, and the guard let me out so seldom that I began saving milk
cartons to urinate into. The excerpt also includes a note written on a post-it note quoting something my
mother wrote in a letter after my plea — again, with the apparent goal of rationalizing Mr. Johnson’s

abandonment of my mental defense. The letter excerpt is enclosed as Attachment 2.

DECLARATION OF MATTHEW MULLER People v. Muller

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 16 of 47

19. I did improve after a move to a normal cell, because I was allowed books and a few other
items. And likely also because the antipsychotics they had started me on were beginning to take effect.
What the letter reflects more than anything is Mr. Johnson’s irresponsibility in failing to have my
examined as quickly as possible and my psychological state properly documented.

20. Other mark-up and underlined soundbites indicate Mr. Johnson will say he dropped the
mental defense because of my and my family’s fears about a psychiatric facility. We had nothing but my
one bad experience and Hollywood portrayals of “insane asylums” to go by. Those turn out to be
inaccurate, as I have since learned. It was Mr. Johnson’s responsibility to give us accurate information
about that, or better yet, to consult a professional in the field. In any event, it was not something we
discussed in any detail before Mr. Johnson dropped the defense. He never spoke about how that related
to any guilt-phase defense decisions. Mr. Johnson simply used it to rationalize his actions after the fact.

21. Another set of documents included are printouts of messages I sent my parents through the
prisoner e-mail system Corrlinks. See Attachment 3. These are documents that likely could only be
obtained from the U.S. Bureau of Prisons. That is worrisome, because a group of officials at U.S.
Penitentiary Tucson has reason to act against me.

22. I was threatened when I arrived in Tucson not to do any legal work for inmates, since they
knew I had been a lawyer. I met inmates I was convinced were innocent and could not stand by. I stayed
“under the radar” for a while, working only on innocent cases and nothing adverse to prison officials.
But there was a pervasive pattern of mail tampering by prison officials that was causing inmates,
including those I was helping, to miss deadlines and lose their cases. I had to do something.

23. I collected examples of mail problems and created a declaration I could use to help excuse
deadlines. Eventually one of my declarations never made it to court and we assumed it had been
intercepted and read by prison officials.

24. Around that time I was cited for “illegal use of the mail” for writing about how an inmate’s

DECLARATION OF MATTHEW MULLER People v. Muller

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 17 of 47

family could help with his exoneration campaign. They threw me in the “Special Housing Unit” (SHU),
commonly known as “the hole.”

25. | WhenI complained, they moved me in with a violent cellmate who they said would “teach
[me] about the SHU.” He raped me. The next cellmate they gave me beat me until I was bleeding from
multiple facial lacerations and other injuries. My family had no idea what had happened or why I had
stopped communicating.

26. The Bureau of Prisons (BOP) subsequently interfered with my access to an attorney my
family hired to help. They entirely blocked a forensic psychiatrist my attorney retained from visiting and
examining me. A BOP psychologist had made various misrepresentations in my health records in an
attempt to cover up what happened to me.

27. I have also recently learned of misconduct by federal prosecutors. They concealed
important evidence of unlawful conduct by the Alameda County Officers who connected me to this case.
I am still obtaining evidence about this matter and hope to have definitive proof soon. I also learned that
AUSA Matthew Segal raised the matter of my case with the judge presiding of my related state
proceedings. The case was not discussed in detail. But it is of concern no matter what that AUSA is
discussing this ongoing prosecution at social events such as the one where he met with my judge.

28. I cannot hope to oppose the coordinated efforts of both a former attorney and prosecutors
who have shown willingness to use unethical means. Nor can I expect to receive fair treatment from
federal prison officials who caused my rape and beating and are now defendants in the resulting civil
case. I see, in the notes left in my file, a document taking shape that will skillfully invite the court to
ignore the fatal defects in my conviction and maintain the status quo.

29. For example, I see highlighter and arrows pointing at the name Wellbutrin in a message to
my family intercepted by the BOP. It is a drug that is both the only reliable means in keeping me alive

and also a contributor to past psychotic breaks. In the message, I tell my parents that the only way J will

DECLARATION OF MATTHEW MULLER People v. Muller

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 18 of 47

live through another long period in local jail conditions is to receive this medicine. I expect this attempt
to stay alive will be used to tell the court I am still taking the medicine that caused the problems in the
past. They will say I will be a danger if released. What they will not say, is that I worked with an
Alameda county psychiatrist and we found an antipsychotic that counters Wellbutrin’s adverse effects
and is not oversedating. Nor will they explain the other circumstances that were necessary to induce
psychosis.

30. | The document will also fail to explain the complexity of the psychiatric issues involved.
That takes an expert and an opportunity I was denied by the malfeasance of my attorney. Prosecutors
filled the void with uninformed and opportunistic arguments. If the question was dangerousness or the
need for shackling, I was seriously ill and prone to psychosis. If the issue was character or responsibility,
I was not ill at all, just bad. If the Government wants to argue mental health issues with expert assistance
and the requested detail. That is exactly what I am seeking. Prosecutors argued repeatedly that mental
health lay opinions offered in my support should be disregarded as unreliable. This would be no less true
of their own commentaries on my mental health and history.

31. I know the reality of what has happened before and since my charges, and I know the
applicable law. My motion to vacate is absolutely meritorious. From my work on prisoners’ § 2255
cases, I also know the reluctance of courts to overturn even a plainly defective conviction on collateral
review. If my motion is to have any possibility of being fully and fairly litigated, I will need the assistance

of counsel. I hope the court will give me the time I need to seek that assistance.

I, Matthew Muller, declare under penalty of perjury that the above is true and correct.

Respectfully submitted,

Dated: April 17, 2019 Signed: WEP

Matthew D. Muller, In Pro Per

 

DECLARATION OF MATTHEW MULLER People v. Muller

 

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 19 of 47

Attachment 1

Excerpt From Letter to Family,
Copy Obtained By Prosecutors and Provided
To Tom Johnson To Aid Opposition To
Motion To Vacate

 

 
 

  
 
  
  
  
 
  
     
 
   

 

 

7a = : es
— r
e

2a aa fad, —_
Let Mer OAD DGIZ0 in add Sy

Ow up We ~The ether that ne o
yur iter thaw om b re tT tere Ts xsi

wie ne in Wiiky Ts Aol evan re

& Tels ke pe

we juL¥ ‘fe | eee wil
+ aad
Tu! wa dow At. Thats htc,
Se ySe To ekrrpuel
fa Wns Larva 19 Kno
tie Arce id
Td bee

 

 

    

 

    

 

   

 

 

 

 

 

 
 
 
 
 
  
   
   

 

 

    
  
 

 

’) no ; vy Jt y T by Th
| be ‘ |.
‘TAOS choice Onc nb mit a Wat dant a

  

 

hay tor Mme. to do 4

 

 

 

     
  

 

te Ba

AL

1 _levis ot ewiporica, and ai dd he
J e > | -

rrp sig CL A Come i tA BA A th

Aas had the Su jee

  

LWWEe Oo UW

    
  
  
      

  

~ fio yt he "
: Pact f) tf duh.
ye £ edles'@a! ho Kad The sumlauel

     
     

 

 
   

 

 
7 “a

Case 2:15-cr-00205-TLN-EFB Document 101

en,

 

 

 

| sf. oe
"4 i. AMS tay

 

Eof\ Phe e- Wid fy ryt;

ie a
Jhologiva) e

 

Cont ows 5

 

 

tu headin Wigs fey sie ans ny sa mm

tre Ratman’ Mone at Tid, id

Filed 04/18/19

Page 21 of 47

   

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 22 of 47

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 23 of 47

Attachment 2

Excerpt From Letter To Family, Copied By
U.S. Attorney’s Office And Provided To
Tom Johnson In Aid Of Opposing Motion
To Vacate

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 24 of 47

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 25 of 47

Tiese are oft onder L von on A paper dd Tien gof-more)

 
    
  

 

Are inoue.

a
AF Vere

pepilig Me ci

   

ete

‘

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 26 of 47

Attachment 3

Prisoner E-Mail Message Obtained By The
U.S. Attorney’s Office and Provided To
Tom Johnson In Aid of Opposing Motion to
Vacate

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 27 of 47

Joyce Zarback

 

From: MULLER MATTHEW D (72875097)

Sent Date: Wednesday, February 28, 2018 10:49 PM
To: joyzarback@gmai.com

Subject: IMPORTANT - mail from Tom Johnson

Hi mom, hi dad, hi Diana,

\'m writing because | received a letter from Tom Johnson today that was processed as regular inmate
correspondence rather than as legal mail, because Tom didn't put the proper markings on the envelope.
Unfortunately, there's a pervasive pattern of the BOP interfering with inmate legal mail, and they have
unreasonably strict regulations about how envelopes must be marked in order for a letter or parcel to be
considered "legal mail" and handled accordingly. My letter to Tom let him know--with underlining and highlighting
for emphasis--that he MUST write prominently on the outside of the mailing the EXACT PHRASE "Special Mail -
Open Only In The Presence Of The Inmate" and that the return address on the mailing MUST specify both his
name and state that he is an attorney, as in “Thomas A. Johnson, Attorney,” and it not sufficient that the return
address state "Law Office of Thomas A. Johnson.”

lf Tom does not do exactly this, delivery of my file will be greatly delayed or may not happen at all, and DOJ
officials will have read through and copied everything he sent. In short, | will be in a worse situation than | would
be if he’d never sent anything at all. BOP policies on legat maii are unlawful, but ! don’t want to be the one who is
forced to file a formal complaint or lawsuit because | need to get a missed deadline excused. | am trying to work
within existing practices, illegal though they may be. Tom is probably used to working in a system where
confidentiality and privilege are taken seriously and protected, but that is just not the case here. Even though
what he sends is obviously legal mail from an attorney, it will not be treated as such unless it has exactly the

markings | have described.

| would really appreciate it if you contact Tom and ask him to please follow the instructions in my letter for all

correspondence with me, and especially my case file. If he has already sent something without the required

markings, | need to know ASAP. Also ask him to check his junk mail and confirm me as a contact, as I've added

him to my e-mail list. | will also try calling him tomorrow /but | don't know iv I'l be able to get a legal call in time.
FHrown “ort links

| know this seems like a small administrative detail, but if it goes the wrong way it will potentially be determinative

of whether | get out of prison in 30-odd years, or never.

Also, | would really appreciate it if you could ask Tom to please use delivery confirmation so that the file he sends
is trackable, and to send you the tracking number. Diana, since you're really good at this sort of thing, it would be
great if you could take charge of the tracking number and let me know as soon as the mailing is delivered here.
Also, since | have a P.O. Box address, | can't receive mail by FedEx or UPS, it has to be U.S. Postal Service,
maybe Priority Mail would be a good compromise between speed and price, again making sure to tracking and
delivery confirmation.

Thank you, sorry to write so much on this, | wouldn't if it were not so important.

Love,
Matt

Page 1 of 1 2/28/2018

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 28 of 47

monty muller

 

From: MULLER MATTHEW D (72875097)
Sent Date: Wednesday, September 12, 2018 12:19 AM
To: mullermonty@comcast.net

Subject: this and that

Thank you both for your help. It's not really fair to tell you “don't worry,” but don't worry. I'm fighting as best | can.
| really hate squealing like a stuck pig before the axe has even come down, but | understand there's not a lot of
time for squealing once the axe hits. I've learned enough to know that | have to make my stand now, because by
the time | get to Solano it might be too late. It's really a mistake to think about suicide in terms of will power or
choices. {t works that way about as much as any other terminal illness. Maintaining a will to live and trying to
fight when you're in its grips is not irrelevant, not for suicide and not for cancer. But once it really comes for you,
that's it. Believe me, you've both done all you can to make me want to fight it, to give me the will to live.
Certainly never say to me something like “it’s OK, you can let go, be at peace,” because that will be music to my
ears when I'm suicidal and fll do exactly that. But you can’t push too hard on the guilt buttons, because | will
actually start to resent you for making me suffer and not understanding how | need to escape the pain. I'm not
saying it's fair for me to resent you, I'm just saying that's what will happen based on experience. | will fight it for
as long as | can. And this is really the pivotal moment, before I'm suicidal. My mind is vascillating back and forth
between depression/anxiety/panic and a more normal state right now. And even during three or four hours of
being in a bad mental state it's hard to remember why | shouldn't just give up, no matter how many little
reminders or motivations statements ! write on my hands to remind myself. So it's not going to be easy when/if
that state sets in for the long haul.

If you want ta know what to do, there are just \wo.things. | can think of: first, | need io be. Weillbutrin/oupropion. |
held off suicide in the Sacramento jail for a year and a half of deep depression, basically by making a bargain
with myself that if ! made it to a certain date in the future then | could kill myself if | still wanted to. | couldn't
handie the prospect of having to continue living indefinitely, but | was able to do that much, and then pull through
once the depression subsided. In the SHU here, on the other hand, the depression and suicidal thoughts sliced
right through the Effexor and brought me to the brink of killing myself within weeks. ! will probably still suffer
depression on either drug, but for whatever reason bupropion is the one that does a much better job holding
suicide at bay. Soif| am sent to.Salano, help me get orr Wellbutrin ASAP. It will really help to have. my medical
records from Tom's file. Like | said, the prosecution produced more of my medical records than he ever bothered
ta.get himself. They've misdiagnosed me here, in part because | don't have all of my medical records to present
to them. I've learned to ask for help, but I've still been taught to be stoic and I default to that. | seem fine, so they
assume I'm fine, and when | tell them !'m not, they don't believe me because I'm always trying not to let things
shaw. [ don't Know how to be any other way. It's humiliating to have to be as active as | have been in seeking
treatment and help. But I've done it.

The second thing is this: dad, you and mom have seemed to think that my impuise to help others has been my
downfall, that if I'd just take care of myself then { wouldn't have these additional stressors and I'd be fine. First,
you might as well ask me not to breath as try to kill that impulse. Second, it's actually one of the few things that
has kept me alive. Besides you guys, that is the meaning in my life. You've already maxed out the anti-suicide
effect of the guilt I'll feel for hurting you if { kill myself. If you want to have an additional effect when I'm feeling
suicidal, then you can appeal to my sense of duty and remind me that | have a lot left to do and peaple to help.
But asking me not to do that, or maybe instead to just teach people English or math or something is like asking
an NFL linebacker to give up and go play ping pong. Maybe he should, given ail the news with CTE lately, maybe
it would be best for him and his family. But maybe it's too late to tum back the clock on his life and his training,
maybe he’s willing to pay the price for love of the game and his teammates and doesn't want to cut off his
testicles and go play a nice safe round of ping pong. I'm not convinced the choice to continue helping people is
as self-destructive as that, but even assuming it is, | don't know how to give it up. I'll wear the latest helmet and
follow the new rules and the concussion protocol and so forth. But I'm pretty sure | can't just not play. I'm sorry
for that. But at least you can use it to manipulate me if ! tum suicidal again.

OK, back to work, hopefully I'll have a few hours of clear-headedness. | love you both, have a good night!!

Page 1 of 1 Qft2/ON17AR
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 29 of 47

Exhibit B

Affidavit of Monty Muller

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 30 of 47

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

PEOPLE OF THE STATE OF CALIFORNIA,| No. 2:15-cr-00205-TLN-EFB

Respondent, AFFIDAVIT OF MONTY MULLER

Vv.
MATTHEW DANIEL MULLER,

Movant.

 

 

 

 

I, Monty Muller, declare as follows:

I am the father of Matthew Muller and hired Tom Johnson to be his attorney. I am going to write
briefly about how Tom was dishonest with our family and then threatened us. There is more that Tom
has done to try to cover for his mistakes, and I can talk about that on the witness stand if I have that
opportunity.

Nothing like what happened with our son Matthew has ever happened in our family. I am a retired
principal and now organize officiating for high school sports in the area. Matthew’s mother is a retired
educator as well. My son’s arrest was a shock for us all. We knew right away it must have something to
do with the mental health problems that ruined his life.

We told Tom about Matthew’s mental illness from the start. After learning more about the case,
he told us that would be Matthew’s defense. Tom was very sure of this and told us repeatedly it would

be a strong defense.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 31 of 47

We hired Tom because he was confident and well-spoken. He seemed to do good work at first. I
had concerns at the time that the case was not going the way Tom said it would. When I became more
insistent, he would meet with us and allay our concerns. Some things Tom said did not add up. But he
was the expert and I trusted what he said. Tom is a very good talker.

Our biggest surprise came when Tom changed tracks and told us he was not going to use a mental
defense after all. He never had Matthew evaluated by a criminal psychologist. Now he was telling us that
Matthew had to quickly plead guilty for a sentence of 40 years. Tom said it was either that or life in
prison if we waited.

Later, Tom asked us to pay for a psychological examination. I did not know why he had not
organized one sooner. We came to his office expecting to meet with the psychologist and speak about
Matthew and his case. But Tom just wanted us to sign a check and leave.

A year later we found out Tom had blown a deadline and never told us about it. He never discussed
the results of the psychological exam, and for some reason never submitted it in Matthew’s case. We
later learned that the report said my son’s behavior was caused by mental illness.

Matthew told us he was filing papers to open his case back up. Soon after that, Tom contacted the
family and told us Matthew was making a big mistake. He convinced us Matthew was doing something
in poor judgement and was harming himself. So we did as Tom said and asked Matthew to withdraw his
appeal.

When our son did not do what Tom wanted, Tom grew more insistent. He continued trying to
convince us that Matthew needed to drop his case. At one point, he told us he knew Matthew’s “deepest,
darkest secrets” and would reveal them if our son did not withdraw his complaint.

That was a threat. Tom had spoken in terms of what was wise and good for our son. But now he
was making what I understood to be a bald threat. We spoke to another attorney and confirmed that
Tom’s conduct was plain wrong. At that point we pulled Tom off the case. He had been negotiating a
deal with state authorities about other charges. But we lost all trust in Tom.

I have read the letter from my son that prosecutors apparently concealed from our family. We were
very concerned about Matthew then, and also upset about the sudden change in plans and the 40-years

“dead.” However, we relied on Tom Johnson’s representations that Matthew had no defense. We had not

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 32 of 47

talked with Matthew in detail about the psychology issues and charges, because there was no
confidentiality. That letter would have been the first we heard about detail like my son believing he was
receiving message through movies he watched. The letter would also have reinforced my concerns about
Matthew’s ability to make sound decisions that were in his best interests. Coupled with the surrounding
circumstances, I also certainly would have intervened. Certainly I would have insisted on explanations
from Tom Johnson.

Since then we have learned more about what Tom has been doing. For example, Matthew told us
Tom also threatened to reveal some sort of secret information Tom had about the family. There was no
such information, but it caused our family distress as we tried to figure out what information Tom might
be talking about. We are going to find another attorney to help fix the damage Tom did to our son. But
the family has limited resources for that. We are asking for time to make what arrangements we can. We
hope you can give us that much.

I, Monty Muller, declare under penalty of perjury that the above is true and correct.

Dated: “/-/G— [7 . hy Lo

Monty\Mullef

 

 

 
 

 

 

 

Calrornia ACknowledgment Korm

@ 2 15-cl-U0205-TLN-EFB Document 101 Filed O4/18/19 Page 33 of 47

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

State of California \ ,
County of Sacer Our 8.

e

On \ b lao 4 before me, WOOT Yoggro Mors 4
: (here insert name and title e officer)

 

personally appeared _ Mon, Wy\ev

who proved to me on the basis of satiaciorys evidence to be the person(s) whose name(s) is/are subsertinsd
to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their au-
thorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct. ~~

- Seal WITNESS my hand and official seal.

Dero

. 4 bd
WAIRIMU KAGGIO Signature of Notary

Notary Public - California

Sacramento County
Commission # 2244976
My Comm. Expires Jun 2, 2022

 

 

 

- Optional Information

 

To hélp prevent fraud, it is recommended that you provide information about the attached document below.
***This is not required under California State notary Public law.***

Document Title: Mickey = Cort BRgeKI # of Pages:__>
Notes -

 

 

 

 

 

 

 

©2014 Golden State Notary, Inc. — . www.Notary net (888) 263-1977

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 34 of 47

Exhibit C

Affidavit of Joyce Zarback

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 35 of 47

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

PEOPLE OF THE STATE OF CALIFORNIA, No. 2:15-cr-00205-TLN-EFB
Respondent, AFFIDAVIT OF JOYCE ZARBACK
V.
MATTHEW DANIEL MULLER,
Movant.

 

 

 

 

I, Joyce Zarback, swears as follows:
1. Iam the mother of Matthew Daniel Muller. I am a retired educator and now am a grandmother and

church volunteer.

2. Together with Matthew’s father Monty, I selected Thomas Johnson to represent my son after he was
arrested. It was immediately apparent to the family that the arrest was the result of Matthew’s severe
mental illness. Ten years before, he had been successful, married and stable. Then he began a downward

slide that included depression as well as several serious breaks with reality.

3. We discussed this with Tom Johnson. After meeting with Matthew, Tom advised us that Matthew had

a clear defense to the charges against him because they resulted from mental illness.

4. We waited for Tom to have Matthew evaluated by a forensic psychologist. When we inquired about it,

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 36 of 47

Tom said he was still looking for the right professional. He never wavered from his assertion that

Matthew’s defense based upon his illness was a strong one.

5. It was a surprise when Tom informed us that Matthew would be pleaded guilty without ever being
evaluated by a private psychologist. We asked about the psychological defense. Tom replied “we’re not
going to go that route.” The change was sudden and made little sense in light of Tom’s earlier advice.

However, Tom told us that the plea was Matthew’s only hope of avoiding a life sentence.

6. I believe we did express our consternation about why events were suddenly going forward on a scale
of days where before they had unfolded over months. Tom focused us in on the next phase of the case.
He told us we had an important role in the sentencing stage and gave us several tasks to complete. We

went along with his advice.

7. Some months later -- and once again rather suddenly -- Tom told us to come to his office on short notice
to meet a forensic psychologist who would evaluate Matthew. We expected at least a short meeting for
an update on the case and the psychologist’s role. However, Tom simply asked us to write a check and

then leave.

8. We assumed the psychologist had written a letter that was positive for Matthew in the sentencing
process. However, Tom seemed never to have used several things he requested we do to explain our
son’s life and illness. We eventually learned that Tom had also not submitted the psychological

evaluation, even though it was favorable.

9. The following year, Matthew informed us he would be appealing his conviction. He stated that Tom
had missed an important deadline and had him quickly plead guilty to avoid the embarrassment of
admitting his mistake. That did seem to explain Tom’s sudden change of heart about the psychological

defense.

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 37 of 47

10. The family also recently learned that the U.S. Attorney apparently intercepted a letter Matthew wrote
to explain his plea. In the letter, Matthew said he knew he qualified for a psychological defense, but that
he pled guilty to save other people from trouble. He also disclosed that he was having cognitive

problems. That certainly would have been good to know at the time.

11. Soon after Matthew filed his appeal, Tom contacted the family. He advised us that Matthew was
making a very harmful mistake and that his appeal had been in poor judgement. Given Matthew’s recent
history, this did not seem implausible. We did not understand the particular reasons, but trusted that

Tom had our son’s best interests in mind. We agreed to try to convince Matthew to withdraw his appeal.

12. When Matthew did not drop his appeal, Tom became increasingly insistent. It seemed less like he was

trying to protect Matthew and more like Tom was trying to help himself.

13. At one meeting, Tom told Monty and me that after spending so much time with Matthew, he knew our
son better than we did. He said that he knew Matthew’s deepest and darkest secrets, and suggested he

would have to reveal them if the appeal was not withdrawn. I told Tom his words sounded like a threat.

14. From that point on, I strongly believed Tom’s efforts were only focused on having Matthew withdraw

his complaint. Tom certainly did not have our son’s best interests in mind.

15. We have recently learned that Tom is going even further to protect his reputation at our expense. He
has obtained letters between us and our son. Tom seems poised to use words written out of love and

concern to portray himself in the best possible light.

16. Our family is very worried about what Tom will do now that we are disclosing his conduct. He has
shown that he is willing to harm his own clients and threaten their families to preserve his reputation.

Our hope is that a judge will take the time to inquire into Tom Johnson’s conduct, rather than going the

easier route of maintaining the status quo.

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 38 of 47

I, Joyce Zarback, declare under penalty of perjury that the foregoing is true and correct.

Dated: Mito [201% et LHAD hn balh=

Proveg}

 

 

 
Calrornia Acknowledgment Form

 

=Cr- =“TLN-E a ite age 39 o1 47

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

State of Calif
County of eae ramentO } cad

On x) \b. | YO before me, OGM Lo. O° , ovr
~ (here insert name and ti é 6fficer’
saresnely appeared Soy C.- Ect Vv LAV SC

who proved to me on the basis of satisfactory « evidence to be the person(s) whose name(s) is/are Sulbscetised
to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their au-
thorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

 

 

 

 

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct. -

 

- Seal WITNESS my hand and official seal.

Deg

WAIRIMU KAGGIO Signature of Notary
Notary Public - California :

Sacramento County
Commission # 2244976
My Comm. Expires Jun 2, 2022

 

 

 

. Optional Information

To hélp prevent fraud, it is recomrhended that you provide information about the attached document below.
***This is not required under California State notary Bublic law.***

Document Title: te, C000 CQgea! Roidavit | # of Pages: Be
_Notes |

 

 

 

 

 

 

 

 

 

 

 

 

 

©2014 Golden State Notary, Inc. ~ “ www.Notary.net (B88) 263-1977

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 40 of 47

Exhibit D

Affidavit of Huei J. Dai

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 41 of 47

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

PEOPLE OF THE STATE OF CALIFORNIA, No. 2:15-cr-00205-TLN-EFB
Respondent, AFFIDAVIT OF HUEI J. DAI
Vv.

MATTHEW DANIEL MULLER,

Movant.

 

 

 

 

I, Huei J. Dai, declare:
1. Tam Matthew Muller’s wife. 1am from Taiwan and came to the U.S.A. to start again and get away
from my childhood of being molested by a relative I still had to see in Taiwan. I used to work as an
office and human resources manager and earned my green card from that. But after seeing what
happened to my husband, I began train myself to be a paralegal. And I hope one day I can work in a law

office soon. Now I work with a nonprofit to help prisoners who are wronged by the legal system.

2.  Iknew Matthew since 2012. We met and fall in love after he lose his ATM card and I track him
down to return it. Matthew and I lived together in Union City for a while. But he say he had to leave the

relationship because of psychological problems. I did not understand then, but I do now.

3. In June of 2015 I learn Matthew was arrested when I heard it on the news. There is no way he

could do what they said. I knew it must be from psychological problems he was having.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 42 of 47

4. | began to visit Matthew every week in jail. Our romance start again. He say I should find someone

else, but I only want him. We get married right after he receive his prison sentence for 40 years.

5. I start learn about law, because I thought what happen to my husband was wrong. I had a bad
feeling about his lawyer Thomas Johnson. But Matthew’s family didn’t know me well yet so they

assume Johnson is right and not me.

6. And then I discover something. I was learning PACER and about § 2255 motions. I see some
things on the docket about Matthew’s mental health and want to understand. So I send a message to

Matthew, “what is a motion to exclude defense of insanity and expert evidence on mental condition?”

7. | Matthew seems surprised and ask me to send him the document. It was something Johnson left out
when he mails Matthew his file. It meant Johnson miss a deadline, and he never told anybody. That

explain why he suddenly say Matthew should plead guilty without giving a mental defense.

8. Matthew filed a § 2255 motion and I help with that. Soon I hear from his mom and dad that they
think Matthew is making a mistake and it is bad for him. Then I find out that it was Johnson who tell
them this. I tell them again he can’t be trusted. For a while they don’t believe me, but then Johnson start

threaten them and they finally understand.

9. Johnson even try to use me against Matthew. He sent me an e-mail one day and want me to call
him. We talk and he say it is something to help Matthew and I should come to Sacramento to meet with
him. I take the next day off work and drive from the bay area to see him.

10. When I see Johnson, he doesn’t talk to me about the Solano case like I expected (he was negotiating
for Matthew). Tom want to know right away, why did Matthew file claims against him? He wants me

to talk to Matthew to dropped the case or it would hurt Matthew.

11. I couldn’t believe it. Johnson find out from Matthew’s parents that I have a lot of influence, and

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 43 of 47

so he try to use me. I see what is happening and walk out. Later I find out that Johnson charge Matthew’s

parents $500 for full hour for that meeting, even though I was there 10 minutes at most.

12. Ihave been working on Matthew’s case since he was brought back to Solano County. We learn
even more about Johnson. Last month he say that he and Kristy Horton cannot go to a hearing Matthew
need them for. He send the judge a letter saying they are both in court all day that day. I think Johnson
just lie more, and so I research and find out I’m right. Johnson was only in court a couple hours and had

time for the Solano hearing. And I think Horton was not in court at all.
13. Thomas Johnson cannot be trusted. He is a lawyer who is supposed to help people, so everyone

has a hard time believe in me. But I get proven right again and again. This court should not believe

Johnson either, and should give my husband a chance to prove his case.

Respectfully submitted,

 

Dated: April 16, 2019 Signed: A ~ P
Huei J. Dai

 

 

 
Callornia Acknowledgment KOorm

 

 

=CT- -TLN-E Ocument 101 Filed 04/16/19 Page 44 of 47

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

 

State of Califosnia ss
| County of : ac rayme wd -

On u\relaois before me, LOairnme Vege © Adieg
8 \ ~~ (here insert name and officer)

pefeorty appeared Wwe divn Bai

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subsortbed
to the within instrument and acknowledged to me that-he/she/they executed the same in his/her/their au-
thorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the enitity
‘upon behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct. *

- Seal WITNESS my hand and official seal.

Dp 2C19

WAIRIMU KAGGIO , Signature of Notary
Notary Public - California .

Sacramento County
Commission # 2244976
My Comm. Expires Jun 2, 2022

 

 

. Optional Information

To hélp prevent fraud, it is recommended that you provide information about the attached document below.
***This is not required under California State notary Public law.***

Document Title: Sa aay’ i= C Ot Rp Pes 1 # of Pages:
Notes _ |

 

 

 

 

 

 

 

 

 

©2014 Golden State Notary, Inc. — “ www.Notary.net (888) 263-1977

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 45 of 47

Exhibit F

Docket Indicating Hearing Schedule in
People v. Muller

(April 9, 2019, Trial Date Postponed
Pending Discovery Motions)

 
HA/2019

Report SeléaAfér?Griterig?205-TLN-EFB Document 101 Filed 04/18/19 Page 46 of 47

Case ID:
Docket Start Date:
Docket Ending Date:

Case Description

Case ID:

Docket Report Results - Not an Official Document

VCR231350

Filing Date: Friday , January 26th, 2018

Type:
Status:

Related Cases

VF - Vallejo Felony
DENIED - DENIED

No related cases were found.

Case Event Schedule

VCR231350 - People vs. MATTHEW DANIEL MULLER - DMS

 

 

 

 

 

 

 

 

 

 

 

Event Date/Time Room Location | Judge

MOT TO COMPEL 05-APR-2019 | DPT 7 CRTRM 101 Vallejo KAM, TIM P.
08:30 AM VALLEJO

MOTION 05-APR-2019 | DPT 7 CRTRM 101 Vallejo KAM, TIM P.
08:30 AM VALLEJO

TRIAL MANAGEMENT 05-APR-2019 | DPT 7 CRTRM 101 Vallejo KAM, TIM P.

CONFERENCE 08:30 AM VALLEJO

JURY TRIAL 09-APR-2019 | DPT 7 CRTRM 101 Vallejo KAM, TIM P.
08:30 AM VALLEJO

MOTION 09-APR-2019 | DPT 7 CRTRM 101 Vallejo KAM, TIM P.
08:30 AM VALLEJO

 

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 101 Filed 04/18/19 Page 47 of 47

Certificate of Service
I, Huei Dai, certify that I served the foregoing documents on the Plaintiff by causing them
to be file with the court’s electronic document filing system. The Plaintiff is registered for

electronic service of documents file in this matter.

Dated: April 17, 2019 Signed: 7 Z J _
uei Dai

 

 
